Title: To James Madison from James Taylor, 28 November 1810
From: Taylor, James
To: Madison, James


Sir
Belle Vue New Port Kentucky 28th. Novr 1810
The enclosed pamphlet was this day given to me by Genl. James Findlay of Cincinnati. I endeavored to Obtain his opinion as to the effect it would have, he appeared unable to answer me, and said he could not make up his mind fully on the subject as he had just got hold of it; That he was of opinion it could not rise into a Matter of great mischief, but found there were men supporting it of more influence and standing than he had supposed would have medled with a thing of the kind.
Upon the whole I am of opinion he thinks the thing may do some mischief. He is of opinion it has not been printed in Pensylva., at any rate it was forwarded to the state of Ohio in Manuscript.
We were both of opinion that it would not be amiss to forward these papers to you and if you deemed them of any notice we would from time to time give you such information as might come to our knowledge, upon your signifeing that it was your wish that either of us should do so.
I can scarcely think the good sense of any quarter of the Union could be influenced to take an active part in a business of this kind, except it may be among that description of people who are immediately interested, but the language of the association appears well calculated to allure and mislead the poor and ignorant.
There is greater complaint of a scarcity of money in this part of the Western country than I have known for many years, and I find more lands of persons who have bought of the U. S. advertised for sale than had ever been since the Offices were opened, all those whose lands may be sold, and all those who are unable to purchase lands might be led away by a Mistaken interest.
I expect to be a good deal thro’ the State of Ohio in Course of this Winter & shall take some pains to ascertain whether it is likely to do any mischief.
I have it in contemplation to be at the Seat of Goverment in course of two weeks & there I shall have a good opportunity of satisfying my self on the subject. I have the honor to be with great respect Sir your obedt servt
James Taylor
